___________

                                  No. 96-1283
                                  ___________

Lyndale Walker,                      *
                                     *
            Plaintiff-Appellant,     *
                                     *
      v.                             *
                                     *
M. D. Reed, Warden, Cummins          * Appeal from the United States
Unit, Arkansas Department of         * District Court for the
Correction; A. J. Hall, Major,       * Eastern District of Arkansas.
Cummins Unit, Arkansas               *
Department of Correction;            *
John Does, unknown prison            *
employees, Cummins Unit,             *
Arkansas Department of               *
Correction,                          *
                                     *
            Defendants.              *
                                ___________

                   Submitted:     May 23, 1996

                         Filed:   January 3, 1997
                                  ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                  ___________

BOWMAN, Circuit Judge.

     Lyndale Walker, a state prisoner in Arkansas, appeals from the
decision of the District Court1 dismissing his 42 U.S.C. § 1983 (1994)
complaint as frivolous pursuant 28 U.S.C. § 1915(d) (1994).2




     1
      The Honorable Henry Woods, United States District Judge for
the Eastern District of Arkansas, adopting the Proposed Findings
and Recommendation of the Honorable Jerry W. Cavaneau, United
States Magistrate Judge for the Eastern District of Arkansas.
      2
       The District Court dismissed Walker's complaint before the
defendants were served. After preliminary review, this Court asked
the defendants nevertheless to submit a brief on the issues. The
Arkansas attorney general's office accommodated our request by
filing a brief as amicus curiae.
We review a § 1915(d) dismissal for abuse of discretion.            See Denton v.
Hernandez, 504 U.S. 25, 33 (1992).           Finding none, we affirm.


     In his pro se complaint, Walker alleges that he "slipped and fell"
because of water on the floor in the Cummins Unit's #7 barracks bathroom,
injuring his arm and shoulder.      According to Walker, water had accumulated
on the floor because of leaks from the shower wall and from the sinks.           He
contends that, for approximately ten months before his fall and two months
after, a number of inmates and at least one corrections officer also had
fallen in the bathroom because of water on the floor.          Walker's complaint
states that defendants "in the exercise of ordinary care" should have
discovered    "the   defects   or   unsafe    conditions."   He   concludes,   "The
defendant's was negligent and that such negligence was the proximate cause
of my injury."


     To state a cognizable claim under § 1983, a plaintiff's complaint
must allege that the conduct of a defendant acting under color of state law
deprived the plaintiff of a right, privilege, or immunity secured by the
Constitution or laws of the United States.         See 42 U.S.C. § 1983; Hamilton
v. Schriro, 74 F.3d 1545, 1549 (8th Cir.), cert. denied, 117 S. Ct. 193
(1996).   It is true that we hold Walker's pro se complaint "to less
stringent standards than formal pleadings drafted by lawyers."          Haines v.
Kerner, 404 U.S. 519, 520 (1972) (per curiam).          But "the liberal pleading
standard of Haines applies only to a plaintiff's factual allegations."
Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989).                Nowhere in the
complaint does Walker invoke his constitutional rights or allege any
violation of the Constitution or federal law; he alleges only a claim for
negligence.   As the District Court concluded here, mere negligence on the
part of prison officials is not a violation of a state prisoner's due
process rights under the Fourteenth Amendment.           See Daniels v. Williams,
474 U.S. 327, 328 (1986).       Although the District Court did not reach the
question, we note that neither




                                        -2-
does prison officials' simple negligence amount to a violation of the
Eighth Amendment prohibition against cruel and unusual punishment for
inhumane conditions of confinement.    See Farmer v. Brennan, 511 U.S. 825,
835 (1994); Tribble v. Arkansas Dept. of Human Servs., 77 F.3d 268, 270
(8th Cir. 1996).   Thus Walker's § 1983 complaint "lacks an arguable basis
. . . in law" and is frivolous under § 1915(d).   Neitzke, 490 U.S. at 325.


     We do not reach the question of whether the conditions Walker
describes could ever amount to a cognizable § 1983 claim.       We simply hold
that the District Court did not abuse its discretion by dismissing Walker's
case, as presented, as frivolous.3


     The judgment of the District Court is affirmed.


MORRIS SHEPPARD ARNOLD, Circuit Judge, dissenting.


     I would reverse the district court's judgment in this case.


     In the first place, although the court adverts to our duty to
construe pro se complaints liberally, it does not in fact apply that
principle to this case.    I believe that Mr. Walker stated facts that, if
true, would amount to deliberate indifference on the part of the defendant.
The court states that Mr. Walker "[n]owhere in his complaint invoke[s] his
constitutional rights or allege[s] any violation of the Constitution or
federal laws."   With respect, I believe that that is not so.    Mr. Walker's
form states that he is "filing a complaint under the Civil Rights Act,
42 U.S.C. § 1983."      The court cites no case that requires a pro se
plaintiff specifically to identify the constitutional right that he or she
is




     3
     We note that the dismissal was without prejudice to Walker's
refiling.  It is clear from Walker's written objections to the
proposed recommendation that Walker has the legal expertise
necessary to bring a pro se complaint alleging a constitutional
violation. He did not do so here, however.

                                      -3-
being deprived of, and even if there were such a case, given the context
of this case, the right that furnishes the basis of Mr. Walker's complaint
is obvious.


     All Rule 8 requires is "a short and plain statement of the claim ...
and ... a demand for judgment for the relief that the party seeks."      The
plaintiff has done that here.   The court seems to have erected a heightened
pleading standard in this pro se case, a practice specifically disapproved
of in Leatherman v. Tarrant County Narcotics Intelligence and Coordination
Unit, 507 U.S. 163 (1993).    See also Bramlet v. Wilson, 495 F.2d 714 (8th
Cir. 1974); Smith v. St. Bernards Regional Medical Center, 19 F.3d 1254
(8th Cir. 1994).    The fact, if it is a fact, that Mr. Walker "has the legal
expertise necessary to bring a pro se complaint alleging a constitutional
violation," as the court puts it, is irrelevant.    Since he is not required
to have any legal expertise, the fact that he might have some is of no
consequence.


     In the second place, Mr. Walker objected to the Magistrate Judge's
recommendation by observing that the Eighth Amendment mandates safe
conditions of confinement and that defendant's reckless failure to remedy
unsafe conditions amounted to deliberate indifference.    At the very least,
the district court should have treated this objection as a motion to amend
the complaint and should have allowed the case to proceed.


     I therefore respectfully dissent.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -4-